





Exhibit 10.1

EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is executed as of this 12th day of
October, 2016 (“the Effective Date”), by and between Todd Shaw (“Executive”) and
School Specialty, Inc. (the “Company”).

RECITALS




WHEREAS, the Company desires to continue to employ Executive as its Executive
Vice President-Operations, and Executive desires to be employed by the Company
in such capacity, on the terms and conditions set forth herein;

WHEREAS, as a result of Executive’s employment with the Company, Executive will
have access to and be entrusted with valuable information about the Company’s
business and customers, including trade secrets and confidential information;
and

WHEREAS, the parties believe it is in their best interests to make provision for
certain aspects of their relationship during and after the period in which
Executive is employed by the Company.

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Executive (jointly, the “Parties”), the Parties agree as follows:

ARTICLE I
EMPLOYMENT




1.1

Position and Duties. Executive shall be employed in the position of Executive
Vice President-Operations of the Company and shall be subject to the authority
of, and shall report to, the Company’s Chief Executive Officer.    Executive’s
duties and responsibilities shall include all those customarily attendant to the
position of Executive Vice President-Operations, and such other duties and
responsibilities as may be assigned from time to time by the Chief Executive
Officer.  Executive shall devote Executive’s entire business time, attention,
energies, and best efforts exclusively to the business interests of the Company
and those entities which, directly or indirectly, control, are controlled by, or
are under common control with, the Company, with control measured by the ability
to vote a majority of the stock or other ownership interests in such entities
(each, a “Related Company” and jointly, the “Related Companies”); provided,
however, that to the extent that the following does not impair Executive’s
ability to perform Executive’s duties pursuant to this Agreement, Executive,
with written approval of the Company’s Board of Directors (the “Board”) (which
approval shall not be unreasonably withheld), may serve on the board, advisory
board or committee of (i) one for-profit organization and (ii) any non-profit,
charitable or similar organization, in addition to all boards, advisory boards
and committees that Executive serves on as of the first day of Executive’s
employment with the Company and that have been previously disclosed to the
Board.




















1.2

Term of Employment.  The Company employs Executive, and Executive accepts
employment by the Company, for the period commencing on the Effective Date.
Executive’s employment shall continue until terminated by Company or Executive,
in accordance with and subject to the termination provisions set forth in
Article III, below (the “Employment Term”).  Upon the termination of Executive’s
employment for any reason, Executive will be deemed to have resigned all of his
positions with the Company and any Related Company.  Although the foregoing
resignations are effective without any further action by Executive, Executive
agrees to execute any documents reasonably requested by the Company to document
such actions.

ARTICLE II
COMPENSATION AND OTHER BENEFITS




2.1

Base Salary.  During the Employment Term, the Company shall pay Executive in
substantially equal monthly or more frequent installments, an annual salary of
Two Hundred Seventy Five Thousand Dollars ($275,000.00) (“Base Salary”), payable
in accordance with the normal payroll practices and schedule of the Company.
 Executive’s Base Salary shall be reviewed annually and may be increased at any
time and from time to time as the Board and/or Compensation Committee of the
Board (the “Compensation Committee”), as applicable, shall deem appropriate in
its sole discretion. The term “Base Salary,” as utilized in this Agreement,
shall refer to Base Salary as may be increased.  Base Salary shall not be
reduced at any time during the Employment Term, except with the consent of
Executive.  All amounts in this Agreement are stated prior to deductions for
federal and state income and employment tax withholding.

2.2

Incentive Compensation.  During the Employment Term, Executive shall participate
in annual incentive bonus plans (the “Bonus Plan”) offered by the Company to its
senior executives from time to time.  Executive will commence participation in
the Bonus Plan for fiscal year 2016, and Executive’s annual target cash bonus
opportunity shall be equal to 75% of his Base Salary, prorated for partial years
of service (based on the number of days employed in the fiscal year)(the “Target
Opportunity”).  Executive’s Target Opportunity shall be reviewed annually and
may be increased as the Board and/or Compensation Committee, as applicable,
shall deem appropriate in its sole discretion.   The performance metrics for the
Bonus Plan and the extent to which such metrics are met, as well as any other
material terms, including threshold and maximum levels for annual cash incentive
bonuses, shall be determined in the sole discretion of the Board and/or
Compensation Committee, as applicable.  During the Employment Term, Executive
will be eligible for grants of equity compensation awards offered to the
Company’s management employees, in the sole discretion of the Board and/or
Compensation Committee, as applicable.

2.3

Other Benefits.

(a)

In General.  During the Employment Term and subject to any limitation on
participation provided by applicable law: (i) Executive shall be entitled to
participate in all applicable qualified and nonqualified retirement plans,
practices, policies and programs of the Company to the same extent as other
senior executives of the Company, and (ii) Executive and/or Executive’s family,
as the case may be, shall be eligible for all applicable welfare benefit plans,
practices, policies and programs provided by the





2
















Company and its Related Companies, other than severance plans, practices,
policies and programs, to the same extent as other senior executives of the
Company.  Nothing herein shall be deemed to limit the Company’s ability to
amend, terminate or otherwise change any of the referenced plans, practices,
policies and programs at any time, and from time to time.

(b)

Paid Time Off.  During the Employment Term, Executive shall be entitled to 20
days of Paid Time Off per calendar year (pro-rated for partial years), which
shall accrue in accordance with, and be otherwise subject to the provisions of
the Company’s policy, as in effect from time to time. As used herein, “Paid Time
Off” means sick days, personal days and vacation days.

2.4

Expense Reimbursement.  The Company shall pay or reimburse Executive for all
reasonable out-of-pocket expenses actually incurred by Executive in the course
of performing Executive’s duties for the Company in accordance with the
Company’s reimbursement policies for senior executives as in effect from time to
time. Executive shall keep accurate records and receipts of such expenditures
and shall submit such accounts and proof thereof as may from time to time be
required in accordance with such expense account or reimbursement policies that
the Company may establish for its senior executives generally.  The Company’s
obligation to pay or reimburse Executive for certain expenses will comply with
the requirements set forth in Section 1.409A-3(i)(1)(iv) of the regulations (the
“409A Regulations”), promulgated under Section 409A of the Code, including the
requirement that the amount of expenses eligible for reimbursement during any
calendar year may not affect the expenses eligible for reimbursement in any
other taxable year.  Further, reimbursement of eligible expenses shall be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred, as required by Section 1.409A-3(i)(1)(iv) of the
409A Regulations.

ARTICLE III
TERMINATION




3.1

Right to Terminate; Automatic Termination.  During the Employment Term,
Executive’s employment may terminate for any of the reasons set out in
paragraphs (a) through (d) hereof.

(a)

Termination by Death or Disability.  Executive’s employment and the Company’s
obligations under this Agreement (except as provided in Section 3.2(a), below),
shall terminate automatically, effective immediately and without any notice
being necessary, upon Executive’s death or a determination of Disability of
Executive.  For purposes of this Agreement, “Disability” means the inability of
Executive to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as determined by a physician selected by the Company and
Executive.  If the Company and Executive cannot agree on a physician, each party
shall select a physician and the two physicians shall select a third who shall
make the determination as to whether Executive has a condition that meets the
definition of Disability. Executive shall cooperate with any reasonable efforts
to make such determination.  In the event Executive is unable to select a
physician, such selection shall





3













be made by his spouse, and if she is unable to select a physician, such
selection shall be made by Executive’s legal representative.  Any such
determination shall be conclusive and binding on the Parties.  Any determination
of Disability under this Section 3.1(a) is not intended to alter any benefits
any person and/or beneficiary may be entitled to receive under any long-term
disability insurance policy carried by either the Company or Executive with
respect to Executive, which benefits shall be governed solely by the terms of
any such insurance policy.

(b)

Termination For Cause.  The Company may terminate Executive’s employment and all
of the Company’s obligations under this Agreement (except as provided in Section
3.2(b), below), at any time for Cause (as defined below) by giving written
notice to Executive stating the basis for such termination, effective
immediately upon giving such notice or at such other time thereafter as the
Company may designate. “Cause” shall mean any of the following: (1) Executive
has materially breached this Agreement, any other agreement to which Executive
and the Company are parties, or any Company policy (including the Company’s
policy against unlawful harassment), or has materially breached any other
obligation or duty owed to the Company pursuant to law or the Company’s policies
and procedures manual, including, but not limited to, Executive’s substantial
failure or willful refusal to perform his duties and responsibilities to the
Company (other than as a result of his death or Disability); (2) Executive has
committed an act of gross negligence, willful misconduct or any violation of law
in the performance of Executive’s duties for the Company; (3) Executive has
taken any action substantially likely to result in material discredit to or
material loss of business, reputation or goodwill of the Company; (4) Executive
has failed to follow resolutions that have been approved by a majority of the
Board concerning the operations or business of the Company; (5) Executive has
been convicted of or plead nolo contendere to a felony or other crime, the
circumstances of which substantially relate to Executive’s employment duties
with the Company; provided however, that upon indictment in any such case, the
Executive may at the Company’s sole discretion, be suspended without pay pending
final resolution of the matter; (6) Executive has misappropriated funds or
property of the Company or engaged in any material act of dishonesty; or (7)
Executive has attempted to obtain a personal profit from any transaction in
which the Company has an interest, and which constitutes a corporate opportunity
of the Company, or which is adverse to the interests of the Company, unless the
transaction was approved in writing by the Board after full disclosure of all
details relating to such transaction.  For purposes of this Section 3.1(b), no
act, or failure to act, on Executive’s part will be deemed “willful” unless
done, or omitted to be done, by Executive in bad faith.

(c)

Termination by Resignation.  Executive’s employment and the Company’s
obligations under this Agreement shall terminate automatically (except as
provided in Section 3.2(b), below), when Executive voluntarily terminates his
employment with the Company, with ninety (90) days’ prior notice, or at such
other earlier time as may be mutually agreed between the Parties following the
provision of such notice.

(d)

Termination Without Cause.  The Company may terminate Executive’s employment and
all of the Company’s obligations under this Agreement (except as provided in
Section 3.2(c), below), at any time and for any reason.  Such termination





4













shall be effective immediately upon the Company providing notice to Executive
that he is terminated without Cause, or such other time thereafter as the
Company shall designate.    

3.2

Obligations Upon Termination.

(a)

Termination by Death or Disability.  If Executive’s employment is terminated
pursuant to Section 3.1(a), above, Executive or Executive’s estate shall have no
further rights against the Company hereunder, except for the right to receive
(i) any unpaid Base Salary with respect to the period prior to the effective
date of termination of employment, (ii) payment of any accrued but unused Paid
Time Off, consistent with the Company’s policy related to carryovers of unused
time and applicable law, (iii) all vested benefits to which Executive is
entitled under any benefit plans set forth in Section 2.3(a) hereof in
accordance with the terms of such plans through the date employment terminates,
(iv) reimbursement of expenses to which Executive may be entitled under Section
2.4 hereof (clauses (i) through (iv) collectively, the “Accrued Obligations”),
and (v) provided that Executive, or a representative of his estate, as the case
may be, executes and delivers to the Company an irrevocable release of all
employment-related claims against the Company as further described in Section
3.2(c)(ii), a pro-rated annual incentive bonus payment (based on the number of
days worked in that fiscal year) for the fiscal year in which termination occurs
based on actual performance-based bonus attainments for such fiscal year in a
lump sum.  Any pro-rated annual incentive bonus to which Executive is entitled
shall be made in accordance with Section 3.2(c)(iii).  The treatment of
Executive’s incentive compensation provided under Section 2.2 hereof shall be
governed by the terms of the applicable plans or grant agreements, except as
explicitly provided to the contrary pursuant to this Agreement.

(b)

Section 3.1(b)-(c) Terminations. If Executive’s employment is terminated
pursuant to Section 3.1(b) or (c), above, Executive shall have no further rights
against the Company hereunder, except for the right to receive the Accrued
Obligations.  The treatment of Executive’s incentive compensation provided under
Section 2.2 hereof shall be governed by the terms of the applicable plans or
grant agreements, except as explicitly provided to the contrary pursuant to this
Agreement.

(c)

Termination Without Cause.

(i)

Company Obligations.  If Executive’s employment is terminated pursuant to
Section 3.1(d), above, Executive shall have no further rights against the
Company hereunder, except for the right to receive (i) the Accrued Obligations
and (ii) Severance Payments, as defined below, but only for so long as Executive
complies with the requirements of Articles IV, V, VI, VII, VIII, IX and X,
below.  For purposes of this Agreement, “Severance Payments” means (A) twelve
(12) months of Base Salary continuation; (B) a pro-rated annual incentive bonus
payment (based on the number of days worked in that fiscal year) for the fiscal
year in which termination of employment occurs based on actual performance-based
bonus attainments for such fiscal year in a lump sum, and (C) to the extent it
does not result in a tax or penalty on the Company, reimbursement for that
portion of the premiums paid by Executive to obtain COBRA





5













continuation health coverage that equals the Company’s subsidy for health
coverage for active employees with family coverage (if applicable) (“COBRA
Continuation Payments”) for twelve (12) months following the date employment
terminates (provided that Executive has not obtained health coverage from any
other source and is not eligible to receive health coverage from any other
employer, in which event Executive shall no longer be entitled to
reimbursement), at the times provided in subsection (iii), below.  The treatment
of Executive’s equity awards, if any, shall be governed by the terms of the
Company’s applicable plans or grant agreements, except as explicitly provided to
the contrary pursuant to this Agreement.

(ii)

Release Requirement.  Notwithstanding the foregoing, the Company shall not pay
to Executive, and Executive shall not have any right to receive, the Severance
Payments unless, on or before the sixtieth (60th) day following the date of
termination of employment, (1) Executive has executed and delivered to the
Company a release of all employment-related claims against the Company, its
Related Companies, successor companies, and their past and current directors,
officers, employees and agents, in a form provided to Executive by the Company,
and (2) the statutory revocation period for such release has expired.  

(iii)

Timing of Payment of Severance Payments.  Base Salary continuation shall
commence on the first payroll date after the sixtieth (60th) day following the
date of Executive’s termination of employment, provided that (1) and (2) of
Section 3.2(c)(ii) have been satisfied by such date, and shall be paid over a
twelve (12) month period in accordance with the normal payroll practices and
schedule of the Company.  The pro-rated annual incentive bonus payment shall be
made at such time as other participants in the plan receive their payment, or,
if later, on the sixtieth (60th) day following the date of Executive’s
termination of employment, provided that (1) and (2) of Section 3.2(c)(ii) have
been satisfied by such date.  COBRA Continuation Payments shall be paid on a
monthly basis after Executive has paid the applicable COBRA premium payment,
provided that (1) and (2) of Section 3.2(c)(ii) have been satisfied by such
date, over the lesser of a twelve (12) month period or the period in which
Executive is entitled to COBRA continuation coverage.  Notwithstanding anything
to the contrary contained in this Agreement, if (1) Executive is a “specified
employee” within the meaning of Section 1.409A-1(i) of the 409A Regulations, and
(2) the Severance Payments do not qualify for exemption from Section 409A under
the short-term deferral exception to deferred compensation of Section
1.409A-1(b)(4) of the 409A Regulations, the separation pay plan exception to
deferred compensation of  Section 1.409A-1(b)(9) of the 409A Regulations, or any
other exception under the 409A Regulations, that portion of the Severance
Payments not exempt from Section 409A of the Code shall be made in accordance
with the terms of this Agreement, but in no event earlier than the first to
occur of (a) the day after the six-month anniversary of Executive’s termination
of employment, or (b) Executive’s death.  Any payments delayed pursuant to the
prior sentence shall be made in a lump sum, on the first business day after the
six-month anniversary of Executive’s termination of employment along with
interest thereon payable at the





6













short-term applicable federal rate for monthly payments, as determined under
Section 1274(d) of the Code, for the month in which Executive’s employment
terminated.




(iv)

Treatment of Severance Payments for Tax and Benefit Purposes.  The Severance
Payments shall be treated as ordinary income and shall be reduced by any
applicable income or employment taxes which are required to be withheld under
applicable law, and all amounts are stated before any such deduction.
Furthermore, the Severance Payments shall not be included as compensation for
purposes of any qualified or nonqualified retirement or welfare benefit plan,
program or policy of the Company.

(d)

Parachute Payments.  Notwithstanding anything contained in this Agreement to the
contrary, the Company, based on the advice of its legal or tax counsel, shall
compute whether there would be any “excess parachute payments” payable to
Executive, within the meaning of Section 280G of the Code, taking into account
the total ‘‘parachute payments,” within the meaning of Section 280G of the Code,
payable to Executive by the Company under this Agreement and any other plan,
agreement or otherwise.  If there would be any excess parachute payments, the
Company, based on the advice of its legal or tax counsel, shall compute the net
after-tax proceeds related to such parachute payments, taking into account the
excise tax imposed by Section 4999 of the Code, as if (i) such parachute
payments were reduced, but not below zero, such that the total parachute
payments payable to Executive would not exceed three (3) times the “base amount”
as defined in Section 280G of the Code, less One Dollar ($1.00), or (ii) the
full amount of such parachute payments were not reduced.  If reducing the amount
of such parachute payments otherwise payable would result in a greater after-tax
amount to Executive, such reduced amount shall be paid to Executive and the
remainder shall be forfeited.  If not reducing such parachute payments otherwise
payable would result in a greater after-tax amount to Executive, then such
parachute payments shall not be reduced.  If such parachute payments are reduced
pursuant to the foregoing, they will be reduced in the following order:  first,
by reducing any cash severance payments, then by reducing any fringe or other
severance benefits, and finally by reducing any payments or benefits otherwise
payable with respect to, or measured by, the Company’s common stock (including
without limitation by eliminating accelerated vesting, in each case starting
with the installment or tranche last eligible to become vested absent the
occurrence of the Change in Control (as defined in the Company’s 2014 Incentive
Plan)).  Notwithstanding the foregoing, to the extent the parties agree that any
of the foregoing amounts are not parachute payments, such amounts shall not be
reduced.  To the extent the parties cannot agree as to whether any of the
payments are in fact parachute payments, the parties will designate, by mutual
agreement, an unrelated third-party with tax expertise to make the
determination.  Notwithstanding any provision of this Section 3.2(d) to the
contrary, no amount shall be subject to reduction pursuant to this Section
3.2(d) to the extent the reduction would result in a violation of any applicable
law.





7
















ARTICLE IV
CONFIDENTIALITY




4.1

Confidentiality Obligations.

(a)

During Employment.  Executive will not, during Executive’s employment with the
Company, directly or indirectly use or disclose any Confidential Information or
Trade Secrets except in the interest and for the benefit of the Company.

(b)

Trade Secrets Post-Employment.  After the end, for any reason, of Executive’s
employment with the Company, Executive will not directly or indirectly use or
disclose any Trade Secrets.

(c)

Confidential Information Post-Employment.  For a period of twenty-four (24)
months following the end, for any reason, of Executive’s employment with the
Company, Executive will not directly or indirectly use or disclose any
Confidential Information.  

(d)

Third Party Information.  Executive further agrees not to use or disclose at any
time information received by the Company from others except in accordance with
the Company’s contractual or other legal obligations; the Company’s Customers
are third party beneficiaries of this obligation.

4.2

Definitions.

(a)

Trade Secret.  The term “Trade Secret” has that meaning set forth under the
Uniform Trade Secrets Act or, if the definition in Wisconsin law varies from
that in the Uniform Trade Secrets Act at the time of such determination,
Wisconsin law.  The term includes, but is not limited to, all computer source
code and/or related data created by or for the Company or a Related Company.

(b)

Confidential Information.  The term “Confidential Information” means all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company’s competitors,
generally. Confidential Information includes, but is not limited to: (i)
inventions, product specifications, information about products under
development, research, development or business plans, production know-how and
processes, manufacturing techniques, operational methods, equipment design and
layout, test results, financial information, customer lists, information about
orders and transactions with customers, sales and marketing strategies, plans
and techniques, pricing strategies, information relating to sources of materials
and production costs, purchasing and accounting information, personnel
information (except for Executive’s own personal information) and all business
records; (ii) information which is marked or otherwise designated as
confidential or proprietary by the Company; and (iii) information received by
the Company from others which the Company has an obligation to treat as
confidential.

(c)

Exclusions.  Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this





8













Agreement shall not apply to, any information which: (i) can be demonstrated by
Executive to have been known by Executive prior to Executive’s employment by the
Company; (ii) is or becomes generally available to the public through no act or
omission of Executive; or (iii) is obtained by Executive in good faith from a
third party who discloses such information to Executive on a non-confidential
basis outside the scope of Executive’s employment without violating any
obligation of confidentiality or secrecy relating to the information disclosed.

(d)

Company.  For all purposes of this Article IV, references to the Company also
refer to all Related Companies.

ARTICLE V
NON-COMPETITION




5.1

Restrictions on Competition During Employment.  During the term of Executive’s
employment with the Company, Executive shall not directly or indirectly compete
against the Company, or directly or indirectly divert or attempt to divert any
Customer’s business from the Company anywhere the Company does or is taking
steps to do business.




5.2

Post-Employment Non-Solicitation of Restricted Customers.  For twelve (12)
months following termination of Executive’s employment with the Company for any
reason, Executive agrees not to directly or indirectly solicit or attempt to
solicit any business from any Restricted Customer in any manner which competes
with the services or products offered by the Company in the twelve (12) months
preceding termination of Executive’s employment with the Company, or to directly
or indirectly divert or attempt to divert any Restricted Customer’s business
from the Company.

5.3

Post-Employment Restricted Services Obligation.  For twelve (12) months
following termination of Executive’s employment with the Company, for any
reason, Executive agrees not to provide Restricted Services to any Competitor in
any geographic area in which the Company sold pre-kindergarten through higher
level educational products and services during the twelve (12) month period
preceding termination of Executive’s employment. During such twelve (12) month
period, Executive also will not provide any Competitor with any advice or
counsel concerning the provision of Restricted Services anywhere in such
geographic area.

5.4

Definitions.

(a)

Customer.  The term “Customer” means any individual or entity for whom/which the
Company has provided services or products or made a proposal to perform services
or provide products.

(b)

Restricted Customer.  The term “Restricted Customer” means any individual or
entity (i) for whom/which the Company provided services or products and (ii)
with whom/which Executive had direct contact on behalf of the Company or about
whom/which Executive acquired non-public information in connection with
Executive’s employment by the Company during the twenty-four (24) months
preceding the end, for any reason, of Executive’s employment with the Company;
provided, however, that the term “Restricted Customer” shall not include any
individual or entity who/which, through





9













no direct or indirect act or omission of Executive, has terminated its business
relationship with the Company.

(c)

Restricted Services.  The term “Restricted Services” means services of any kind
or character comparable to those Executive provided to the Company during the
twelve (12) months preceding the termination of Executive’s employment with the
Company relating to pre-kindergarten through higher level educational products
and services of the type sold by the Company within any geographic area in which
the Company engaged in the sale of such products or services within the last
twelve (12) month period preceding termination of Executive’s employment.

(d)

Competitor.  The term “Competitor” means any business which is engaged in the
sale of pre-kindergarten through higher level educational products and services
of the type sold by the Company within any geographic area in which the Company
engaged in the sale of such products or services within the twelve (12) month
period preceding termination of Executive’s employment.

(e)

Company.  For all purposes of this Article V, references to the Company also
refer to all Related Companies.

ARTICLE VI
BUSINESS IDEA RIGHTS




6.1

Assignment.  The Company will own, and Executive hereby assigns to the Company
and agrees to assign to the Company, all rights in all Business Ideas which
Executive originates or develops whether alone or working with others while
Executive is employed by the Company.  All Business Ideas which are or form the
basis for copyrightable works are hereby assigned to the Company and/or shall be
assigned to the Company or shall be considered “works for hire” as that term is
defined by United States Copyright Law.

6.2

Definition of Business Ideas.  The term “Business Ideas” means all ideas,
designs, modifications, formulations, specifications, concepts, know-how, trade
secrets, discoveries, inventions, data, software, developments and copyrightable
works, whether or not patentable or registrable, which Executive originates or
develops, either alone or jointly with others while Executive is employed by the
Company and which are (i) related to any business known to Executive to be
engaged in or contemplated by the Company; (ii) originated or developed during
Executive’s working hours; or (iii) originated or developed in whole or in part
using materials, labor, facilities or equipment furnished by the Company.

6.3

Disclosure.  While employed by the Company, Executive will promptly disclose all
Business Ideas to the Company.

6.4

Execution of Documentation.  Executive, at any time during or after the
Employment Term, will promptly execute all documents which the Company may
reasonably require to perfect its patent, copyright and other rights to such
Business Ideas throughout the world.





10
















6.5

Definition of Company.  For all purposes of this Article VI, references to the
Company also refer to all Related Companies.

ARTICLE VII
NON-SOLICITATION OF EMPLOYEES




During the term of Executive’s employment with the Company and for twelve (12)
months thereafter, Executive shall not directly or indirectly encourage any
Company employee to terminate employment with the Company or solicit such an
individual for employment outside the Company in any manner which would end or
diminish that employee’s services to the Company.  For all purposes of this
Article VII, references to the Company also refer to all Related Companies.

ARTICLE VIII
EMPLOYEE DISCLOSURES AND ACKNOWLEDGMENTS




8.1

Confidential Information of Others.  Executive warrants and represents to the
Company that Executive is not subject to any employment, consulting or services
agreement, or any restrictive covenants or agreements of any type, which would
conflict or prohibit Executive from fully carrying out Executive’s duties as
described under the terms of this Agreement. Further, Executive warrants and
represents to the Company that Executive has not and will not retain or use, for
the benefit of the Company, any confidential information, records, trade
secrets, or other property of a former employer.

8.2

Scope of Restrictions.  Executive acknowledges that during the course of
Executive’s employment with the Company, Executive will gain knowledge of
Confidential Information and Trade Secrets of the Company and Related Companies.
 Executive acknowledges that the Confidential Information and Trade Secrets of
the Company and Related Companies are necessarily shared with Executive on a
routine basis in the course of performing Executive’s job duties and that the
Company and Related Companies have a legitimate protectable interest in such
Confidential Information and Trade Secrets, and in the goodwill and business
prospects associated therewith.  Executive acknowledges that the Company and
Related Companies sell pre-kindergarten through higher level educational
products and services to all states in the United States and in Canada.
 Accordingly, Executive acknowledges that the scope of the restrictions
contained in this Agreement are appropriate, necessary and reasonable for the
protection of the business, goodwill and property rights of the Company and
Related Companies, and that the restrictions imposed will not prevent Executive
from earning a living in the event of, and after, the end, for any reason, of
Executive’s employment with the Company.

8.3

Prospective Employers. Executive agrees, during the term of any restriction
contained in Articles IV, V, VI, VII, VIII, IX and X of this Agreement, to
disclose this Agreement to any entity which offers employment or engagement to
Executive.  Executive further agrees that, during the term of any restriction
contained in Articles IV, V, VI, VII, VIII, IX and X, the Company may send a
copy of this Agreement to, or otherwise make the provisions hereof known to, any
person or entity with which Executive seeks to establish a business
relationship, including, without limitation, potential employers,
joint-venturers, or persons or entities to whom Executive seeks to provide
consulting services as an independent contractor.





11
















8.4

Third Party Beneficiaries. All Related Companies are third party beneficiaries
with respect to Executive’s performance of Executive’s duties under this
Agreement and the undertakings and covenants contained in this Agreement, and
the Company and any
Related Company, enjoying the benefits thereof, may enforce this Agreement
directly against Executive.

8.5

Survival. The Covenants set forth in Articles IV, V, VI, VII, VIII, IX and X of
this Agreement shall survive the termination of this Agreement.

8.6

Injunctive Relief.  Executive acknowledges that the services to be rendered by
Executive hereunder are of a special, unique, and extraordinary character and,
in connection with such services, Executive will have access to Confidential
Information and Trade Secrets that are vital to the Company’s and the Related
Companies’ business.  Executive consents and agrees that, in the event of the
breach or a threatened breach by Executive of any of the provisions of this
Agreement, the Company and the Related Companies would sustain irreparable harm
and that damages at law would not be an adequate remedy for a violation of this
Agreement, and, in addition to any other rights or remedies that the Company and
the Related Companies may have under this Agreement, common or statutory law or
otherwise, the Company and Related Companies shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction enforcing this Agreement and/or restraining Executive
from committing, threatening to commit, or continuing any violation of this
Agreement (in each case without posting a bond or other security), including,
but not limited to, restraining Executive from disclosing, using for any
purpose, selling, transferring, or otherwise disposing of, in whole or in part,
any Confidential Information and/or Trade Secrets.  Nothing contained herein
shall be construed as prohibiting the Company or the Related Companies from
pursuing any other remedies available to it for any breach or threatened breach
of any provision of this Agreement, including, but not limited to, the recovery
of damages, costs, and fees, including the recovery of any prior Severance
Payments made to Executive.

8.7

Consistency With Applicable Law.  Executive acknowledges and agrees that nothing
in this Agreement prohibits Executive from reporting possible violations of law
to any governmental agency or entity or making other disclosures that are
protected under the whistleblower provisions of federal, state or local laws or
regulations.

ARTICLE IX
RETURN OF RECORDS




Upon the end, for any reason, of Executive’s employment with the Company, or
upon request by the Company at any time, Executive, within five (5) days after
the termination of his employment or earlier upon the Company’s written request,
shall return to the Company all documents, records, information, equipment
(including computers, laptops, tablet computers, cell phones and other such
equipment (“Electronic Equipment”)) and materials belonging and/or relating to
the Company (except Executive’s own personnel and wage and benefit materials
relating solely to Executive and Executive’s personal Electronic Equipment which
is not owned by the Company), all passwords and/or access codes related to such
equipment and/or materials, and all copies of all such materials. Upon the end,
for any reason, of Executive’s employment with the Company, or upon request of
the Company at any time, Executive further agrees to





12













destroy such records maintained by Executive on Executive’s personally-owned
Electronic Equipment, which destruction Company may reasonably confirm.

ARTICLE X
NONDISPARAGEMENT




Executive agrees that Executive will not, at any time (whether during or after
the Employment Term), publish or communicate to any person or entity any
Disparaging (as defined below) remarks, comments or statements concerning the
Company and any Related Company and their respective present and former members,
partners, directors, officers, stockholders, employees, agents, attorneys,
successors and assigns, except as required by law, rule or regulation.  The
Company agrees to instruct its executive officers and directors to refrain from
publishing or communicating to any person or entity any Disparaging remarks,
comments or statements concerning Executive during or after the Employment Term,
except as required by law, rule or regulation.  “Disparaging” remarks, comments
or statements are those that impugn the character, honesty, integrity or
morality or business acumen or abilities in connection with any aspect of the
operation of business of the individual or entity being disparaged.

ARTICLE XI
MISCELLANEOUS




11.1

Notice.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or sent by facsimile,
electronic mail or prepaid overnight courier to the parties at the addresses set
forth below (or such other address as shall be specified by the parties by like
notice pursuant to this Section 11.1):

To the Company:

School Specialty, Inc.

W6316 Design Drive

P.O. Box 1579

Appleton WI 54912-1579

Attention:  Chief Legal Officer

Fax: 1-920-725-0998

Email:  jffiv@franzoi.com

With a copy to:

Godfrey & Kahn, S.C.

833 E. Michigan, St., Suite 1800

Milwaukee, WI  53202

Attention:

Dennis F. Connolly

Margaret R. Kurlinski

Fax:  1-414-273-5198

Email:

dconnoll@gklaw.com

mkurlinski@gklaw.com

And :

Franzoi & Franzoi, S.C.

514 Racine Street

Menasha, WI  54952





13
















Attention:  Joseph F. Franzoi IV

Fax:  1-920-725-0998

Email:  jffiv@franzoi.com




To Executive:

Todd Shaw

4164 Melamp Creek Lane

Mason, OH  45040

Email:  todd.shaw@schoolspecialty.com

Such notices and communications shall be deemed given upon personal delivery or
receipt at the address, facsimile or email account of the party stated above or
at any other address specified by such party to the other party in writing,
except that if delivery is refused or cannot be made for any reason, then such
notice shall be deemed given on the third day after it is sent.

11.2

Entire Agreement; Amendment; Waiver.  This Agreement (including any documents
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter contemplated hereby.  Any and all previous
agreements and understandings between or among the Parties regarding the subject
matter hereof, whether written or oral, are superseded by this Agreement. This
Agreement shall not be amended or modified except by a written instrument duly
executed by each of the parties hereto. Any extension or waiver by any party of
any provision hereto shall be valid only if set forth in an instrument in
writing signed on behalf of such party.

11.3

Headings.  The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.

11.4

Attorneys’ Fees; Expenses.  Each party hereto shall bear and pay all of the
respective fees, expenses and disbursements of their agents, representatives,
accountants and counsel incurred in connection with and relating to this
Agreement.  

11.5

Waiver of Breach.  The waiver by either party of the breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by either party.

11.6

Severability.  If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and,
to the extent allowed by law, such invalid or unenforceable provision shall be
construed in a manner so as to give the maximum valid and enforceable effect to
the intent of the Parties expressed therein.

11.7

Governing Law.  This Agreement shall in all respects be construed according to
the laws of the State of Wisconsin, without regard to its conflict of laws
principles.

11.8

Future Cooperation.  Executive agrees that, during his employment and following
the termination of Executive’s employment for any reason, Executive will
cooperate with





14













requests by the Company to assist in the defense or prosecution of any lawsuits
or claims in which the Company, any Related Company or its officers, directors
or employees may be or become involved and in connection with any internal
investigation or administrative, regulatory or judicial proceeding, in each case
which relates to matters occurring while Executive was employed by the Company,
at such times and at such places as shall be mutually convenient for Executive
and the Company, taking into account any employment commitments which Executive
then has.  Executive shall be compensated by the Company at a rate comparable to
that which he earned while an employee of the Company or that which he is
currently earning, whichever is greater; provided, however, that during such
time as Executive is receiving Severance Payments pursuant to Section 3.2(c) of
this Agreement, such Severance Payments shall be the sole compensation provided
to Executive for services reasonably requested under this Section 11.8.

11.9

Compliance with Section 409A of the Code and the 409A Regulations.  This
Agreement, and any ambiguity hereunder, shall be interpreted and administered so
that any payments or benefits are either exempt from or avoid taxation under
Section 409A of the Code, the 409A Regulations and any authority promulgated
thereunder.  Executive acknowledges that the Company has made no representations
as to the treatment of the compensation and benefits provided hereunder and the
Executive has been advised to obtain his own tax advice.  Any term used in this
Agreement which is defined in Code Section 409A or the 409A Regulations shall
have the meaning set forth therein unless otherwise specifically defined herein.
 Any obligations under this Agreement that arise in connection with Executive’s
“termination of employment,” “termination” or other similar references shall
only be triggered if the termination of employment or termination qualifies as a
“separation from service” within the meaning of Section 1.409A-1(h) of the 409A
Regulations.  Each amount or benefit payable pursuant to this Agreement shall be
deemed a separate payment for purposes of Section 409A and the 409A Regulations.

11.10

Successors.

(a)

This Agreement is personal to Executive and shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

(b)

This Agreement shall be assignable by the Company without the written consent of
Executive and shall inure to the benefit of and be binding upon the Company and
its respective successors and assigns.  Upon assignment of this Agreement by the
Company, all references herein to “Company” shall be deemed to refer to the
party to which this Agreement is assigned.

11.11

Acknowledgement of Representation.  Executive and the Company acknowledge that
they have had the opportunity to be represented by counsel of their own
choosing, and, therefore, in the event of a dispute over the meaning of this
Agreement or any provisions thereof, neither party shall be entitled to any
presumption of correctness in favor of the interpretation advanced by such party
or against the interpretation advanced by the other party.





15
















11.12

Condition Precedent to Employment.  As a condition precedent to Employee’s
employment with the Company, Employee must complete an employment agreement and
other reasonable on-boarding paperwork for and to the reasonable satisfaction of
Insperity Business Services, L.P., the Company’s current professional employer
organization (“PEO”).  Executive acknowledges and agrees that during the term of
Executive’s employment Executive may be required to execute similar paperwork
with another PEO and the execution of such paperwork shall not affect the terms
and condition of this Agreement.  The terms of this Agreement shall not be
effective unless or until the Company is notified by the PEO that Employee has
satisfied the foregoing conditions of hire.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.

EXECUTIVE:

/s/ Todd Shaw                                                            

Todd Shaw




Print Name:  Todd Shaw                                            

SCHOOL SPECIALTY, INC.:

By:  /s/ Joseph M. Yorio                                            

Title:    President and Chief Executive Officer          











16





